WHEBXER, District Judge.
This importation is of sugar drain-ings which, by paragraph 209 of the act of July 24, 1897 (chapter II, § 1, Schedule E, 30 Stat. 168 [U. S. Comp. St. 1901, p. 1647]), is subject to a duty of, when testing by the polariscope, “above forty degrees and not above fifty-six degrees, three cents per gallon; testing fifty-six degrees and above, six cents per gallon.” The collector assessed it at six cents against a protest that it would be but three as “testing above 40° and not above 56° polariscope.” The majority of the Board of General Appraisers appears to have found from reports of the government chemists and evidence of other tests that a true test would be not above 56 degrees. The evidence to sustain this finding seems to he ample, unless it should have been confined to the government tests made according to the treasury regulations. The law makes no such restriction, and the regulations are made for the guidance of the customs officials in the assessment and collection of duties when no protest is made, and not as a judicial rule on appeal.
Decision affirmed.